Citation Nr: 1009691	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-17 259	)	DATE
	)
	)


THE ISSUE

Whether a November 2001 decision of the Board of Veterans' 
Appeals granting an effective date of May 1, 1999, for the 
award of a total disability rating based on individual 
unemployability (TDIU) should be revised or reversed on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran, who is the moving party, served on active duty 
from May 1982 to April 1983.

The Veteran is requesting revision or reversal of a November 
2001 decision of the Board of Veterans' Appeals (Board) on 
the grounds of CUE, to the extent the Board granted an 
effective date of May 1, 1999, for the award of a TDIU.  The 
Veteran asserts that the effective date should instead be 
November 13, 1989.  


FINDING OF FACT

The Board's November 2001 decision granting an effective date 
of May 1, 1999, for the award of a TDIU, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not indicate the 
correct facts, as they were known at the time, were not 
before the Board or that the Board incorrectly applied 
statutory or regulatory provisions extant at that time, such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The Board's November 2001 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim, and expanded VA's duty to notify a claimant of the 
type of information and evidence required to support the 
claim, including insofar as apprising the claimant of the 
evidence he is responsible for providing versus the evidence 
VA will obtain for him.

The provisions of the VCAA and implementing regulations do 
not apply in this case because a motion based on CUE is not 
an application for benefits, but rather is a request for a 
revision of a prior decision.  As such, determinations as to 
the existence of CUE are based on the facts of record at the 
time of the decision challenged, and no further factual 
development would be appropriate.  See 38 C.F.R. §§ 20.1402, 
20.1411(c) (2009); see also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 
F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 
121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).

Whether the Board's November 2001 Decision Contains CUE

A decision of the Board is final, unless timely appealed, the 
Chairman orders reconsideration of the decision, or some 
other exception to finality applies.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  
One of these exceptions is if it is determined by collateral 
attack that the decision involved CUE.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West 2002).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 
20.1400-20.1411 (2009).

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111(b) (West 
2002). See also 38 C.F.R. § 3.105(a) (2009).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009); Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) [and the implementing regulation, 38 C.F.R. § 
3.102] does not apply to a motion to revise a Board decision 
due to CUE.  38 C.F.R. § 20.1411(a) (2009).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2009).  CUE does not 
include a change in medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision, VA's 
failure to fulfill the duty to assist, a disagreement as to 
how the facts were weighed or evaluated, or a change in the 
interpretation of a statute or regulation that was previously 
correctly applied.  38 C.F.R. § 20.1403(d) (2009).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (2009).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c) (West 2002); 38 C.F.R. 
§ 20.1400(a) (2009).  The motion must include the name of the 
Veteran; the name of the moving party if other than the 
Veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice.  38 C.F.R. 
§ 20.1404(a) (2009).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refilling.  38 C.F.R. § 20.1404(b) (2009). See also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
cert. denied, 121 S.Ct. 1605 (2001) (invalidating the 
provision of 38 C.F.R. § 20.1404(b) that required that a 
motion be denied if the pleading requirements of that section 
were not met).

A claim requesting review for CUE may be filed at any time 
after the underlying decision is made.  38 U.S.C.A. § 7111(d) 
(West 2002); 38 C.F.R. § 20.1404(c) (2009).  Pursuant to an 
opinion of VA's General Counsel, VAOPGCPREC 1-98, the Board's 
authority applies to any claim pending on or filed after the 
date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  
See 38 C.F.R. § 20.1400 (2009).  Here, the moving party's 
motion for review or revision was received in November 2007, 
so after this delimiting date.

In other cases prior to promulgation of this regulation, the 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
CUE in essentially the same fashion - as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one 
that would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.

When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board's 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000). See also 38 C.F.R. § 20.1104.

The Veteran's November 2007 correspondence meets the filing 
and pleading requirement of 38 C.F.R. § 1404(a).  But the 
Board finds no CUE in the November 2001 Board decision 
because the Veteran has failed to demonstrate any error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).

In this case, VA received the Veteran's claim to reopen his 
previously denied claim for service connection for 
postoperative residuals, herniated nucleus pulposus, with 
sciatica and abnormal curvature of the spine, on November 13, 
1989.  In a May 1992 decision, the Board granted the 
Veteran's claim for service connection.   In a January 1993 
rating decision, the RO implemented the Board's decision and 
assigned an initial disability rating of 20 percent, 
effective November 13, 1989, the date VA received the 
Veteran's claim to reopen.  In response, the Veteran 
submitted a Notice of Disagreement (NOD) in January 1993.  
The RO issued a Statement of the Case (SOC) in February 1993 
and the Veteran perfected his appeal by submitting a 
Substantive Appeal (VA Form 9) later in February 1993.  

In his Substantive Appeal, the Veteran stated that, "[b]y 
the guidelines which you govern disability, I should be 
receiving 60% disability."  The Veteran then described his 
current symptoms that entitled him to a 60 percent disability 
rating under the regulations.  In a May 1994 Statement of 
Accredited Representation in Appealed Case (VA Form 1-646), 
the Veteran's representative stated that, ". . . this 
Veteran demonstrates all the symptomatology that is required 
for the higher rating at 60 percent disabling."  The 
Veteran's representative cited to Diagnostic Code 5293 
(referring to intervertebral disc syndrome) and described the 
Veteran's current symptoms that meet the criteria for a 60 
percent rating under this Diagnostic Code.  Pursuant to an 
April 1998 Board remand, the Veteran was examined by VA on 
May 1, 1999.  As a result of such examination, the RO 
increased the Veteran's back disability from 20 percent 
disabling to 60 percent disabling under Diagnostic Code 5293 
in a May 1999 rating decision.  The RO determined that the 60 
percent rating was effective November 13, 1989, the date VA 
received the Veteran's claim to reopen.  The RO informed the 
Veteran in the rating decision that a 60 percent evaluation 
was the maximum assignable under Diagnostic Code 5293 and, as 
a maximum evaluation was assigned, such was considered a 
complete grant of benefits sought on appeal and the issue was 
removed from appellate status.  The RO further advised him 
that the provisions of 38 C.F.R. § 3.321(b)(1) for extra-
schedular evaluation had been considered.  The RO again 
informed the Veteran in the June 1999 notification letter 
that the decision was a considered a complete grant of 
benefits sought on appeal.  

The Board observes that the Veteran did not submit a NOD with 
respect to any aspect of the May 1999 rating decision.  

On March 13, 2000, VA received the Veteran's TDIU 
application.  In connection with such claim, the Veteran 
submitted a March 2000 medical report showing that he was 
unemployable.  In a July 2000 rating decision, the RO granted 
the Veteran's claim for a TDIU effective February 4, 2000, 
the date of outpatient treatment records showing clinical 
symptoms precluding employment.  The Veteran appealed with 
respect to the assigned effective date.  The Board then 
determined in a November 2001 decision that an effective date 
of May 1, 1999, was warranted for the award of a TDIU.  
However, the Board found that the evidence of record did not 
establish that the Veteran was entitled to a TDIU prior to 
May 1, 1999.  

The Veteran is asserting CUE in the Board's November 2001 
decision by arguing that the Board failed to assign an 
earlier effective date of November 13, 1989, for the TDIU.  
The Veteran's attorney argues that the Board incorrectly 
determined that the grant of 60 percent, effective November 
13, 1989, for the Veteran's back disability was a complete 
grant of the benefit sought, and thus should have considered 
the applicability of a TDIU.  Additionally, the Veteran's 
attorney further argues that the Board did not sufficiently 
consider the medical evidence of record.  As such, he 
contends that the Board's November 2001 decision should be 
reversed and an effective date of November 13, 1989, should 
be assigned for the TDIU.   

In the November 2001 decision, the Board determined that, 
when the Veteran appealed the January 1993 rating decision 
that assigned the initial 20 percent evaluation, he indicated 
that he was seeking a 60 percent evaluation.  The Board cited 
to the Veteran's February 1993 Substantive Appeal and his 
representative's May 1994 VA Form 1-646.  The Board stated 
that the May 1999 rating decision granted a 60 percent 
rating, constituting a complete grant of the benefits sought 
on appeal, and relied on AB v. Brown, 6 Vet. App. 35 (1993) 
for the proposition that the Veteran had limited his appeal 
to a 60 percent rating.  In AB, the Court determined that, 
even if a rating is increased during the pendency of an 
appeal, a Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise.  
Id. at 39.  Here, the Board concluded that the Veteran had 
expressly indicated that he wanted to limit his appeal to a 
60 percent rating based on his and his representative's 
statements in the February 1993 Substantive Appeal and May 
1994 VA Form 1-646 - both of which argued that the Veteran's 
current symptoms met the rating criteria for a 60 percent 
evaluation.  Neither the Veteran nor his representative 
indicated that he wanted a rating higher than 60 percent for 
his back disability.  Therefore, the November 2001 Board 
decision determined that the grant of 60 percent was a 
complete grant of the benefits sought on appeal as the 
Veteran had limited his appeal to this specific percentage.  

With respect to the Board's determination in November 2001 
that the Veteran had limited his appeal to a 60 percent 
rating, the Board finds that such is not clearly and 
unmistakable erroneous.  In this regard, the Board observes 
that the November 2001 decision interpreted the Veteran's 
February 1993 Substantive Appeal and his representative's May 
1994 VA Form 1-646 as limiting his appeal to a 60 percent 
evaluation.  As indicated previously, the Veteran stated 
that, "[b]y the guidelines which you govern disability, I 
should be receiving 60% disability" in his Substantive 
Appeal.  The Veteran then described his current symptoms that 
entitled him to a 60 percent disability rating under the 
regulations.  In the May 1994 Statement of Accredited 
Representation in Appealed Case (VA Form 1-646), the 
Veteran's representative stated that, " . . . this Veteran 
demonstrates all the symptomatology that is required for the 
higher rating at 60 percent disabling."  The Veteran's 
representative cited to Diagnostic Code 5293 (referring to 
intervertebral disc syndrome) and described the Veteran's 
current symptoms that meet the criteria for a 60 percent 
rating under this Diagnostic Code.  At the time of the 
November 2001 decision, the Board considered the Veteran's 
and his representative's statements in light of the law 
extant at that time under AB, supra, and interpreted such as 
a limitation of his appeal.  Therefore, the Board finds that 
such determination was reasonably supported by the evidence 
of record at that time and was consistent with the laws and 
regulations then in effect.  Accordingly, the Board's 
conclusion in November 2001 that the Veteran limited his 
appeal to a 60 percent evaluation is not clearly and 
unmistakably erroneous.  To the extent that the Veteran and 
his attorney have alleged otherwise, such is tantamount to 
disagreement with how the facts were weighed and is 
insufficient to constitute CUE.  See Russell, 3 Vet. App. at 
313-14; 38 C.F.R. § 20.1403(d) (2009).  The Board observes 
that the Veteran's remedy at that time was to appeal the 
November 2001 decision.  He did not do so and the Board may 
not now reweigh the facts as considered by the Board in 
November 2001. 

The Board observes that the Veteran's attorney has also 
alleged that, pursuant to 38 C.F.R. § 3.156(b), the 
submission of the Veteran's March 2000 TDIU application and 
accompanying March 2000 medical report which showed that he 
was not able to work constituted new and material evidence on 
the issue of entitlement to a higher rating, to include 
entitlement to a TDIU.  The Veteran's attorney further argues 
that, because this evidence was submitted within one year of 
the May 1999 rating decision, the Board in November 2001 was 
required to examine such evidence in connection with the 
claim which was pending at the beginning of the appeal 
period.  In this regard, the Board observes that 38 C.F.R. 
§ 3.156(b) (2001) provides that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed, will be considered as having been filed in connection 
with the claim which was pending at the beginning of the 
appeal period.  

However, as the Board in November 2001 determined that a 60 
percent evaluation assigned in the May 1999 was a complete 
grant of the benefits sought on appeal and the Board in the 
instant case, for the foregoing reasons, concludes that such 
determination is not clearly and unmistakably erroneous, the 
regulations relevant to new and material evidence, to include 
38 C.F.R. § 3.156(b), are inapplicable.  Specifically, as the 
Veteran had been granted the full benefit he sought, there 
was no claim pending as his assigned rating was no longer in 
controversy and the November 2001 Board decision was not 
required to consider the regulations regarding new and 
material evidence.  As such, the Board's failure to consider 
38 C.F.R. § 3.156(b) in November 2001 is not clearly and 
unmistakably erroneous. 

However, even assuming that the May 1999 rating decision was 
not a complete grant of the benefits sought on appeal and the 
RO and Board should have considered a claim for TDIU, such 
would not result in a manifestly different outcome of the 
claim.  In this regard, the Board finds that, at the time of 
the November 2001 decision, there was no evidence of record 
establishing that the Veteran was unemployable due to his 
service-connected disabilities, and thus entitled to a TDIU 
prior to May 1, 1999.  

At the time of the November 2001 decision, VA regulations 
stated that, except as otherwise provided, the effective date 
of the award of an evaluation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).  

Such regulations further provided that, among the listed 
exceptions to the general rule stated above is the rule that 
applies to increases in disability compensation.  The 
effective date of such an increase will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date will be the 
date the claim is received or the date entitlement to the 
benefit arose, whichever is later.  38 C.F.R. § 3.400(o) 
(2001).  

In November 2001, the evidence before the Board included the 
Veteran's March 2000 TDIU application indicating that he had 
last worked full-time in November 1989.  The Board also had a 
February 1990 private outpatient treatment record from Dr. 
R.J.T. stating that the Veteran was able to function on a 
sedentary basis, but was unable to perform a "heavy-type" 
of work.  Dr. R.J.T. did not indicate that the Veteran was 
unable to perform any type of employment due to his service-
connected disabilities.  In addition, the Board had 
information received from the Veteran's last employer in 
April 2000 showing that the Veteran had last worked in 1999.  
The Veteran was shown to have been employed from October 11, 
1999, to October 31, 1999, and to have missed 8 of the 15 
days of said employment.  The evidence of record also 
contained VA Medical Center (VAMC) outpatient reports of 
treatment showing that he had been seen as early as February 
4, 2000, for back pain.  The Board also had the Veteran's 
video-conference hearing transcript dated in May 2001.  At 
his hearing, the Veteran indicated that his effective date 
for the TDIU should be November 13, 1989, because after that 
date he was unable to work in substantially gainful 
employment.  The Board also had a March 2000 statement from 
the Veteran's VA primary care provider.  This physician noted 
that, after a review of the May 1, 1999, VA compensation 
examination report, the Veteran was determined to be unable 
to perform gainful employment.  

At the time of the November 2001 Board decision, there was no 
medical opinion relative to the Veteran's unemployability 
status prior to the March 2000 statement from the Veteran's 
VA primary care provider.  Accordingly, the Board assigned an 
effective date for the award of TDIU of May 1, 1999, the date 
of the VA examination that was considered in the March 2000 
VA opinion.  

In this regard, the Board notes that the Veteran's attorney, 
in support of his claim that the Veteran was unemployable 
prior to May 1, 1999, indicated that the Veteran was awarded 
Social Security Administration (SSA) disability benefits 
effective September 1989.  However, as SSA did not award the 
Veteran disability benefits until March 2002 and such records 
were not made part of his claims file until June 2002, they 
were not of record at the time of the November 2001 Board 
decision.  As such evidence was not before the Board at the 
time of the prior decision, it cannot form the basis for a 
CUE claim.  See Russell, 3 Vet. App. at 313-14.  

Consequently, the Board finds that, at the time of the 
November 2001 decision, the Board properly considered all the 
pertinent evidence.  The correct facts, as they were known at 
the time, were before the Board and were considered.  38 
C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. at 95.  
Thus, no clear and unmistakable error of fact is shown.  Id.

The Board's findings of fact and discussion of the evidence 
are consistent with the conclusion reached.  The Veteran's 
disagreement with the Board's interpretation of the medical 
evidence of record in November 2001 constitutes a mere 
disagreement with how the Board evaluated or weighed the 
facts, and is, therefore, inadequate for a finding of CUE.  
38 C.F.R. § 20.1403(d).  

The evidence also does not show that the statutory or 
regulatory provisions in effect at the time of the November 
2001 decision were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); Russell, 3 Vet. App. at 313-14.

For these reasons and bases, the Board finds that the 
Veteran, as the moving party, has not demonstrated grounds 
for revision or reversal of the Board's November 2001 
decision on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400-1411.  There being no other allegations of fact or 
law, his motion is denied.


ORDER

The motion for revision or reversal of the Board's November 
2001 decision granting an effective date of May 1, 1999, for 
the award of a TDIU, is denied.



                       
____________________________________________
	A. JAEGER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



